Citation Nr: 1336317	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  07-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.H.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO), in Montgomery, Alabama.

In October 2009, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in February 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Board remanded this claim in February 2010 so that the Veteran could be 
scheduled for a VA examination to assess the precise nature and etiology of his asserted vertigo.  The Veteran had testified that he experienced nausea, dizziness, being off balance, and having headaches since service.  The Veteran related the aforementioned symptoms to vertigo.  As a result, the Board sought an opinion and directed the examiner to specifically comment as to whether reported in-service symptoms were consistent with those that led to the November 2001 diagnosis of vertigo. 

In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Here, the Veteran underwent a VA examination in July 2010.  In the associated VA examination report, the examiner did not discuss the relationship between the Veteran's in-service symptoms and the current diagnosis.  The examiner, in the July 2010 VA examination report and in a December 2011 addendum, provided a negative nexus opinion based on no documentation of vertigo in the service treatment records.  Although the Veteran has admitted that he was not treated in service, the Board notes that he is competent to report his symptoms.  Here, the examiner failed to address the Veteran's competent lay assertions as to the onset and continuity of symptoms, which is impermissible and renders the opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Additionally, in his June 2007 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran stated that his vertigo "is a residual of my hearing condition."  It appears to the Board that the Veteran is also seeking service connection on a secondary basis.  Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability, and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection has been established for bilateral hearing loss and tinnitus.  Although the VA examiner provided a December 2011 addendum addressing secondary service connection, the negative nexus opinion was based on no documentation of vertigo and any inner ear disease in service treatment records.  Like the opinion regarding direct service connection, this opinion is inadequate.

Additionally, the Veteran has not been provided with notice regarding the information and evidence needed to support a claim of service connection on a secondary basis.  As such, additional notice should be provided.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall furnish the Veteran additional notice that includes an explanation as to the information or evidence needed to establish service connection on a secondary basis.

2.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

3.  The RO/AMC shall schedule the Veteran for a VA examination by an appropriate examiner (other than the one who provided medical opinions in July 2010 and December 2011) to determine the precise nature and etiology of his asserted vertigo.  The claims file and a copy of this Remand must be made available to the examiner for review in connection with the examination.  Any medically indicated special tests deemed necessary must be accomplished.

After reviewing the claims file and examining the Veteran, the examiner is requested to respond to the following:

(a)  Is it at least as likely as not that the Veteran's asserted vertigo had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service, to specifically include the symptoms described during his October 2009 hearing (nausea, dizziness, being off balance and headaches)?

(b)  Is it at least as likely as not that the Veteran's asserted vertigo was caused (in whole or in part) by a service-connected disability, to include bilateral hearing loss and tinnitus?

(c)  Is it at least as likely as not that the Veteran's asserted vertigo is aggravated (permanently worsened) by a service-connected disability, to include bilateral hearing loss and tinnitus?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for vertigo in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


